         Case 1:20-cv-11097-AJN Document 12 Filed 06/11/21 Page 1 of 1



                                                                                    6/11/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Brietzke, et al.,

                       Plaintiffs,
                                                                           20-cv-11097 (AJN)
                 –v–
                                                                                ORDER
 Chobani, LLC,

                       Defendant.



ALISON J. NATHAN, District Judge:

      The conference scheduled for June 11, 2021 is adjourned to June 25, 2021 at 3:45 P.M.



      SO ORDERED.

Dated: June 11, 2021
       New York, New York                     ____________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge




                                             1
